DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/22/2022, with respect to the 112 rejections of claims 6, 8, and 11 have been fully considered and are persuasive.  The 112 rejections of claims 6, 8, and 11 have been withdrawn. 
Applicant’s arguments, filed 2/22/2022, with respect to the rejection(s) of claim(s) 10 and 12-19 under 35 U.S.C. 102(a)(1) in view of Ausserlechner et al. (Pub. No. US 2015/0022186 A1; hereafter Ausserlechner) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ausserlechner and Ausserlechner et al. (Pub. No. US 2015/0142376 A1; hereafter Ausserlechner2).
Applicant persuasively argues that the prior art of Ausserlechner does not show “first and second magnetic field sensing elements are formed in a first corner of the substrate, and the third and fourth magnetic field sensing elements are formed in a second corner of the substrate” as called for in currently amended claim 10. However, Ausserlechner2 discloses numerous placement configurations of the magnetic field sensing elements, including symmetric placement of pairs of magnetic sensors in each corner, as shown in Fig. 3 of Ausserlechner2, or placement of pairs of magnetic sensors without point-symmetry as shown in Ausserlechner2 Fig. 20. It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the most appropriate configuration of the magnetic sensors for the sensor positions in Ausserlechner from the well-known configurations presented in Ausserlechner2.
It is noted that Applicant does not expressly argue that claim 1 in view of Ausserlechner and Aichriedler et al. (Pub. No. US 2017/0052038 A1; hereafter Aichriedler) fails to disclose the newly amended claim limitations recited in claim 1, merely stating that the combination does not disclose the disposition of the sensors claimed in claim 24 (see Applicant’s remarks page 13). However, Ausserlechner2 discloses both the placement of the sensing elements at corners as claimed in amended claim 1, and that it was well-known to place the sensors below the end of a shaft to face the base of a shaft as called for in claim 24 (see Ausserlechner2 Fig. 13). Therefore Applicant’s arguments are similarly addressed as discussed with respect to claim 10 above in view of Ausserlechner, Aichriedler, and Ausserlechner2.
With respect to the new claims 20-23, new rejections are provided below.
The remainder of Applicant’s arguments rest on the perceived deficiencies addressed with respect to claims 1 and 10, above, and therefore have been similarly addressed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (Pub. No. US 2015/0022186 A1; hereafter Ausserlechner) in view of Ausserlechner et al. (Pub. No. US 2015/0142376 A1; hereafter Ausserlechner2).
Regarding claim 10, Ausserlechner discloses an apparatus, comprising: a substrate having a major planar surface, wherein the major planar surface has a first axis and a second axis that is orthogonal to the first axis (see Ausserlechner Fig. 10C, item 306, X and Y axes); a first group of magnetic field sensing elements that are formed on the major planar surface of the substrate, the first group of magnetic field sensing elements including a first magnetic field sensing element and a second magnetic field sensing element, the first magnetic field sensing element being aligned with the first axis and the second magnetic field sensing element being aligned with the second axis (see Ausserlechner Fig. 10D, items 308-a and 308-b); and a second group of magnetic field sensing elements that are formed on the major planar surface of the substrate, the second group of magnetic field sensing elements including a third magnetic field sensing element and a fourth magnetic field sensing element, the third magnetic field sensing element being aligned with the first axis, and the fourth magnetic field sensing element being aligned with the second axis (see Ausserlechner Fig. 10C, items 308-c and 308-d), wherein each of the first magnetic field sensing element, the second magnetic field sensing element, and the third magnetic field sensing element, and the fourth magnetic field sensing element is formed on a periphery of the substrate (see Ausserlechner Fig. 10C, items 306 and 308a-308d).
Ausserlechner does not disclose first and second magnetic field sensing elements are formed in a first corner of the substrate, and the third and fourth magnetic field sensing elements are formed in a second corner of the substrate. 
Ausserlechner2 discloses numerous placement configurations of the magnetic field sensing elements, including symmetric placement of pairs of magnetic sensors in each corner, as shown in Fig. 3 of Ausserlechner2, or placement of pairs of magnetic sensors without point-symmetry as shown in Ausserlechner2 Fig. 20. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the most appropriate configuration of the magnetic sensors for the sensor positions in Ausserlechner from the well-known configurations presented in Ausserlechner2.

	Regarding claim 11, Ausserlechner as modified discloses the apparatus of claim 10, further comprising a ring magnet having first surface, a second surface, and a bore extending from the first surface to the second surface, the bore having a longitudinal axis (see Ausserlechner Fig. 6A, item 102), wherein the first group of magnetic field sensing elements and the second group of magnetic field sensing elements are formed on the major planar surface of the substrate in an arrangement that is asymmetrical with respect to a point at which longitudinal axis of the bore intersects the substrate (see Ausserlechner2 Fig. 2, items 1408_1 and 1408_2 and Response to Arguments, above).

Regarding claim 12, Ausserlechner discloses the apparatus of claim 10, wherein a distance between any given one of the first magnetic field sensing element, the second magnetic field sensing element, the third magnetic field sensing element, the fourth magnetic field sensing element and edge of the substrate that is nearest to the given magnetic field sensing element is smaller than a distance between the given magnetic field sensing element and a center of the substrate (see Ausserlechner Fig. 10C, items 308a-308d.).

 	Regarding claim 13, Ausserlechner discloses the apparatus of claim 10, wherein the first magnetic field sensing element is arranged to generate a first signal, the second magnetic field sensing element is arranged to generate a second signal, the third magnetic field sensing element is arranged to generate a third signal, and the fourth magnetic field sensing element is arranged to generate a fourth signal, the apparatus further comprising a processing circuit configured to generate an output signal indicating a position of a target, the output signal being generated based at least in part on (i) a difference between the first signal and the third signal, and (ii) a difference between the second signal and the fourth signal (see Ausserlechner paragraph [0071]).

Regarding claim 21, Ausserlechner as modified discloses the apparatus of claim 10, wherein: the first magnetic field sensing element includes a vertical Hall element; the second magnetic field sensing element includes a vertical Hall element; the third magnetic field sensing element includes a vertical Hall element; the fourth magnetic field sensing element includes a vertical Hall element (see Ausserlechner2 paragraph [0050] “Sensor elements 108 are sensitive to magnetic field components which are in or parallel to the (x,y)-planar surface of die 106 and, in embodiments, can comprise… Hall-effect sensor elements (e.g., vertical Hall, Hall plates, and others)” It therefore would have been obvious to implement the magnetic sensors as vertical Hall elements as one of the disclosed well-known magnetic sensors taught in Ausserlechner2); and each of the first magnetic field sensing element, the second magnetic field sensing element, the third magnetic field sensing element, and the fourth magnetic field sensing element is formed at a respective edge of the substrate (see Ausserlechner2 Fig. 3, items 208).

 	Regarding claim 22, Ausserlechner as modified discloses the apparatus of claim 10, wherein: the first and second magnetic field sensing elements include vertical Hall elements and have respective axes of maximum sensitivity that are perpendicular to one another, and the third and fourth magnetic field sensing elements include vertical Hall elements and have respective axes of maximum sensitivity that are perpendicular to one another (see Ausserlechner2 Fig. 3, items 208).


Claims 1-9, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Aichriedler et al. (Pub. No. US 2017/0052038 A1; hereafter Aichriedler) and Ausserlechner2.
 	Regarding claims 1 and 2, Ausserlechner discloses an apparatus, comprising: a ring magnet having first surface, a second surface, and a bore extending from the first surface to the second surface, the bore having a central longitudinal axis (see Ausserlechner Fig. 7A, item 102); a substrate disposed inside the bore of the ring magnet (see Ausserlechner Figs. 7A and 1, items 105 and 106), a first group of magnetic field sensing elements including a first magnetic field sensing element and a second magnetic field sensing element, the first magnetic field sensing element being aligned with the first axis and the second magnetic field sensing element being aligned with the second axis (see Ausserlechner Fig. 10A, items 308-a and 308-b); and a second group of magnetic field sensing elements, the second group of magnetic field sensing elements including a third magnetic field sensing element and a fourth magnetic field sensing element, the third magnetic field sensing element being aligned with the first axis, and the fourth magnetic field sensing element being aligned with the second axis (see Ausserlechner Fig. 10A, items 308-c and 308-d).
Ausserlechner does not specifically disclose that the substrate has a first axis and a second axis that is orthogonal to the first axis, the first axis and the second axis being orthogonal to the central longitudinal axis of the bore; and that a first group of magnetic field sensing elements that are formed on the substrate, and a second group of magnetic field sensors formed on the substrate. Ausserlechner does disclose embodiments when all of the sensors are on the same substrate (see, for example, Fig. 10A), but in the construction of Fig. 7A the sensors are individually mounted about the shaft.
Aichriedler discloses a rotation sensing device which is disposed at the end of the shaft which is within the magnet bore and on a single substrate (see Aichriedler Fig. 2, items 104 and 206); wherein the bore has a height and a width, and the substrate is centered in both the height and the width of the bore (see Ausserlechner Fig. 14A, which discloses that it was desirable to place the sensor centered in the bore.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to reconfigure the on-shaft rotation sensor of Ausserlechner with an end-of-shaft configuration like that of Aichriedler in order to have more flexibility in sensor location and component placement.
Ausserlechner in view of Aichriedler does not disclose first and second magnetic field sensing elements are formed in a first corner of the substrate, and the third and fourth magnetic field sensing elements are formed in a second corner of the substrate. 
Ausserlechner2 discloses numerous placement configurations of the magnetic field sensing elements, including symmetric placement of pairs of magnetic sensors in each corner, as shown in Fig. 3 of Ausserlechner2, or placement of pairs of magnetic sensors without point-symmetry as shown in Ausserlechner2 Fig. 20. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the most appropriate configuration of the magnetic sensors for the sensor positions in Ausserlechner from the well-known configurations presented in Ausserlechner2.

Regarding claim 3, Ausserlechner as modified discloses the apparatus of claim 1, wherein the first magnetic field sensing element is arranged to generate a first signal, the second magnetic field sensing element is arranged to generate a second signal, the third magnetic field sensing element is arranged to generate a third signal, and the fourth magnetic field sensing element is arranged to generate a fourth signal, the apparatus further comprising a processing circuit configured to generate an output signal indicating a position of the ring magnet, the output signal being generated based at least in part on: (i) a difference between the first signal and the third signal, and (ii) a difference between the second signal and the fourth signal (see Ausserlechner paragraph [0071]).

 	Regarding claim 4, Ausserlechner as modified discloses the apparatus of claim 1, wherein each of the first magnetic field sensing element, the second magnetic field sensing element, the third magnetic field sensing element, and the fourth magnetic field sensing element is separated by a same distance from the central longitudinal axis of the bore (see Ausserlechner Fig. 10A, each of the items are on the circle, which means they are equidistant).

 Regarding claim 5, Ausserlechner as modified discloses the apparatus of claim 1, but does not specifically disclose that the ring magnet includes an inner sidewall, and a distance between the central longitudinal axis of the bore and any given one of the first magnetic field sensing element, the second magnetic field sensing element, the third magnetic field sensing element, and the fourth magnetic field sensing element is larger than a distance between the inner sidewall and the given magnetic field sensing element. However, Ausserlechner does disclose that the positioning of the sensors is fairly freely selectable (see, for example Figs. 10A-10D and paragraph [0074] “The particular examples given herein are merely examples and are not be considered limiting. In FIG. 10C, sensor elements 308a-308d are arranged proximate the corners of substrate 306. In FIG. 10D, sensor elements 308a-308d are instead arranged proximate a center or midpoint of substrate 306, which can be aligned with a rotation axis of shaft 104 in on-axis embodiments, as discussed elsewhere herein.”). 
It therefore would have been obvious to one having ordinary skill in the at the time the invention was filed to arrange the sensors at the desired positions relative to the rotation axis in order to obtain the desired sensor configuration, as suggested by Ausserlechner.

Regarding claim 6, Ausserlechner as modified discloses the apparatus of claim 1, wherein the first group of magnetic field sensing elements and the second group of magnetic field sensing elements are formed on the substrate in an arrangement that is asymmetrical with respect a point at which the central longitudinal axis of the bore intersects the substrate (see Ausserlechner2 Fig. 20, items 1408_1 and 1408_2 and Response to Arguments, above).

 	Regarding claim 7, Ausserlechner as modified discloses the apparatus of claim 1, further comprising: a third group of magnetic field sensing elements that are formed on the substrate, the third group of magnetic field sensing elements including a fifth magnetic field sensing element and a sixth magnetic field sensing element, the fifth magnetic field sensing element being aligned with the first axis and the sixth magnetic field sensing element being aligned with the second axis; and a fourth group of magnetic field sensing elements that are formed on the substrate, the fourth group of magnetic field sensing elements including a seventh magnetic field sensing element and an eighth magnetic field sensing element, the seventh magnetic field sensing element being aligned with the first axis, and the eighth magnetic field sensing element being aligned with the second axis (see Ausserlechner paragraph [0035 “The number of relative configuration of sensor units 105 can vary in other embodiments, such that more or fewer sensor units 105 can be used and their relative spacing and arrangement on a substrate 110 can vary. In general, sensor units 105 are evenly spaced at (360 degrees/n), where n is the number of sensor units 105 and is greater than or equal to 2.” It would therefore have been obvious to provide 8 sensors, provided their spacing was 45 degrees apart, as taught by Ausserlechner.).

 	Regarding claim 8, Ausserlechner discloses the apparatus of claim 7, wherein the first group of magnetic field sensing elements, the second group of magnetic field sensing elements, the third group of magnetic field sensing elements, and the fourth group of magnetic field sensing elements are disposed on the substrate in a pattern that is symmetrical with respect a point at which the central longitudinal axis of the bore intersects the substrate (see Ausserlechner2 Fig. 3, items 208 and Response to Arguments, above).

 	Regarding claim 9, Ausserlechner as modified discloses the apparatus of claim 1, wherein each of the first magnetic field sensing element, the second magnetic field sensing element, and the third magnetic field sensing element, and the fourth magnetic field sensing element is formed on a periphery of the substrate (see Ausserlechner Fig. 10C, items 308-a thru 308-d and arguments regarding obviousness of reconfiguring the position sensors made with respect to claim 1, above).

 Regarding claim 20, Ausserlechner as modified discloses the apparatus of claim 1, wherein: the first magnetic field sensing element includes a vertical Hall element; the second magnetic field sensing element includes a vertical Hall element; the third magnetic field sensing element includes a vertical Hall element; the fourth magnetic field sensing element includes a vertical Hall element (see Ausserlechner2 paragraph [0050] “Sensor elements 108 are sensitive to magnetic field components which are in or parallel to the (x,y)-planar surface of die 106 and, in embodiments, can comprise… Hall-effect sensor elements (e.g., vertical Hall, Hall plates, and others)” It therefore would have been obvious to implement the magnetic sensors as vertical Hall elements as one of the disclosed well-known magnetic sensors taught in Ausserlechner2); and each of the first magnetic field sensing element, the second magnetic field sensing element, the third magnetic field sensing element, and the fourth magnetic field sensing element is formed at a respective edge of the substrate (see Ausserlechner2 Fig. 3, items 208).

	Regarding claim 23, Ausserlechner as modified discloses the apparatus of claim 1, wherein: the first and second magnetic field sensing elements include vertical Hall elements and have respective axes of maximum sensitivity that are perpendicular to one another, and the third and fourth magnetic field sensing elements include vertical Hall elements and have respective axes of maximum sensitivity that are perpendicular to one another (see Ausserlechner2 Fig. 3, item 208).

 	Regarding claim 24, Ausserlechner as modified discloses the apparatus of claim 1, further comprising a shaft that is coupled to the ring magnet, wherein the substrate is disposed above or below the shaft and arranged to face a base of the shaft (see Ausserlechner2 Fig. 13 and Response to Arguments, above).


 Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/26/2022